DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  In line 4 of each of claims 1,16, and 20, “an internal combustion engine” should read “the internal combustion engine”. Claims 2-15 and 17-19 are objected to by virtue of dependence on claim 16. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cylinder head assembly operatively associated with the inner cylinder liner and able to move linearly to cause longitudinal displacement of the inner cylinder liner relative to the cylinder wall portion, to further vary the volume of the combustion chamber, to thus further vary the compression ratio.” The metes and further variation of the volume of the combustion chamber (and thus the further variation of the compression ratio) would not make sense or be possible. It would be the same variation caused by the movement of the inner cylinder liner in the previously recited limitation, rather than any additional variation. Further, it is assumed that “a portion of the inner cylinder liner defining an internal volume forming a combustion chamber, and the internal volume controlling a compression ratio”, in the previous limitation, includes the act of varying the compression ratio, given that the claim does not previously recite any explicit “varying” step for which a further varying step would build upon.
For continued examination, the claim is interpreted as: 
1. A system for controlling ignition of an air/fuel mixture intake charge directed into an internal combustion engine, the system comprising:
a longitudinally movable inner cylinder liner configured to fit within a cylinder wall portion of the internal combustion engine, and able to receive a piston of the engine therein, a portion of the inner cylinder liner defining and varying an internal volume forming a combustion chamber, and the internal volume controlling a compression ratio of the cylinder; and
a cylinder head assembly movable relative to the inner cylinder liner and able to move linearly relative to the cylinder wall portion to cause longitudinal displacement of the inner 
Claims 2-15 are also rejected by virtue of dependence on claim 1.
Claim 13 recites “the dynamic displacement…” It is unclear what this limitation means and it lacks antecedent basis in the claim.
Claim 16 is not subject to the same issues because it explicitly defines the movement relationship between the inner cylinder liner and the cylinder head assembly.
Claim 20 is rejected for the same reasons as claim 1, and is interpreted in the same manner as claim 1.

Allowable Subject Matter
Claims 16-19 are objected to for a minor informality in claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for the closest prior art, which may or may not read on the claimed invention depending on the amendments made in response to the rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747